UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6012



GREGORY OLIVER RUSTIN,

                                               Plaintiff - Appellant,

          versus


WILLIAM TORRES, Doctor;     COUNTY   OF   HENRICO
SHERIFF’S DEPARTMENT,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-01-441-3)


Submitted:   May 16, 2002                      Decided:   May 31, 2002


Before WILLIAMS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gregory Oliver Rustin, Appellant Pro Se. Edward Joseph McNelis,
III, RAWLS & MCNELIS, P.C., Richmond, Virginia; Jacqueline Guess
Epps, MORRIS & MORRIS, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gregory Oliver Rustin appeals the district court’s order

denying   relief   on    his    42    U.S.C.A.   §   1983    (West    Supp.   2001)

complaint.    We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Rustin v. Torres, No. CA-01-441-3

(E.D. Va. Dec. 19, 2001).            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     the    court    and   argument      would    not   aid   the

decisional process.




                                                                           AFFIRMED




                                          2